DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Ajioka” (US 2005/0088260). 
Claim 1: Ajioka discloses an antenna module (Fig. 1) comprising: 
a connection member including at least one wiring layer A and at least one insulating layer 15 (a skilled artisan would appreciate that 15 functions as an insulating layer by virtue of it providing “shielding” and “stable operating characteristics…by an improved isolation characteristic”; see [0043]); and 

wherein the antenna package includes: 
a plurality of patch antennas 14 [0038]; 
a plurality of feed vias 12a in which a first end of each thereof is electrically connected to each of the plurality of patch antennas and a second end of each thereof is electrically connected to a corresponding first wire 11a of the at least one wiring layer; 
first and second (left and right) electrodes 11b respectively disposed to be not in parallel with the plurality of patch antennas 14, disposed to be spaced apart from each of the plurality of feed vias 12a in a second (horizontal) direction perpendicular to the first direction, wherein at least one of the first and second electrodes 11b is electrically connected to a corresponding second wire 11d of the at least one wiring layer (see Fig. 1); and 
a dielectric body 11 [0037], 
wherein at least a portion P (Fig. 1 reproduced below) of the dielectric body 11 is disposed between the first and second (left and right) electrodes 11b.

    PNG
    media_image1.png
    581
    983
    media_image1.png
    Greyscale


However, Ajioka teaches [0002] “With a recent tendency of miniaturization and functionality enhancement of electronic apparatus, there is demand for electronic component modules in which a module incorporating electronic components such as high-frequency devices is integral with an antenna element. In such antenna-integrated electronic component modules, it is desirable that, to improve their characteristics, a substrate provided with the antenna element be made of a material having low dielectric constant.”
Ajioka further teaches [0041] “It is desirable that the relative dielectric constants of the first dielectric substrate 11 and the second dielectric substrate 12 be about 6 to 45 and about 2 to 5, respectively.” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ajioka’s dielectric body to have a dielectric constant Dk greater than a dielectric constant of the at least one insulating layer, in order to obtain stable high frequency antenna operating characteristics by improved isolation [0043]. 

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the prior art shows, teaches or fairly suggests the features of a support member disposed on a lower surface of the connection member and including an 
Claims 13-15 depend therefrom. 
Regarding claim 18, none of the prior art shows, teaches or fairly suggests the features of a chip antenna including a first chip antenna having a first dielectric body and first and second electrodes disposed on two opposing surfaces of the first dielectric body in a direction substantially parallel with the at least one patch antenna, wherein the first dielectric body has a dielectric constant Dk greater than a dielectric constant of the at least one insulating layer, and wherein at least one of the first and second electrodes is electrically connected to a corresponding second wire of the at least one wiring layer.
Claims 19-20 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garcia et al. (US 10,170,838), Fig. 7. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845